           Case 1:16-cv-01257-DAD-GSA Document 57 Filed 06/10/20 Page 1 of 5



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   RAYMOND D. CHESTER,                         1:16-cv-01257-DAD-GSA-PC
12                Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                 TO STRIKE
13         vs.                                   (ECF No. 51.)
14   AUDREY KING, et al.,                        ORDER REQUIRING PLAINTIFF TO FILE
                                                 OPPOSITION OR STATEMENT OF NON-
15               Defendants.                     OPPOSITION TO DEFENDANTS MOTION
                                                 FOR SUMMARY JUDGMENT WITHIN
16                                               THIRTY (30) DAYS
                                                 (ECF No. 37.)
17

18
     I.     BACKGROUND
19
            Raymond D. Chester (“Plaintiff”) is a civil detainee proceeding pro se and in forma
20
     pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
21
     Plaintiff’s First Amended Complaint filed on August 31, 2016, against defendants Audrey King
22
     (Executive Director), Jagsir Sandhu, M.D. (Chief Medical Officer), Bradley Powers, M.D. (Unit
23
     Physician), and Robert Withrow, M.D. (Medical Director of CSH) (“Defendants”) for failing to
24
     provide adequate medical care to Plaintiff in violation of the Fourteenth Amendment. (ECF No.
25
     10.) This case is in the discovery phase.
26
            On August 19, 2019, defendant Bradley Powers, M.D., filed a motion for summary
27
     judgment. (ECF No. 36.) On the same date, with separate counsel, defendants King, Sandhu,
28


                                                    1
           Case 1:16-cv-01257-DAD-GSA Document 57 Filed 06/10/20 Page 2 of 5



1    and Withrow also filed a motion for summary judgment. (ECF No. 37.) On September 9, 2019,
2    Plaintiff filed an opposition to defendant Powers’ motion; and he also filed a cross-motion for
3    summary judgment. (ECF Nos. 43, 44.) On September 17, 2019, defendants King, Sandhu, and
4    Withrow opposed Plaintiff’s cross-motion for summary judgment. (ECF No. 46.) On September
5    30, 2019, defendant Powers replied to Plaintiff’s opposition to his motion, opposed Plaintiff’s
6    motion, and replied to Plaintiff’s statement of undisputed facts. (ECF Nos. 47, 48.)
7           On October 25, 2019, Plaintiff filed a motion to strike his opposition to defendant Powers’
8    motion for summary judgment; and to strike his own cross-motion. (ECF No. 51.) No opposition
9    to the motion to strike has been filed.
10          Plaintiff’s motion to strike is now before the court. Local Rule 230(l).
11   II.    MOTION TO STRIKE OPPOSITION AND CROSS-MOTION
12          Plaintiff seeks to strike his opposition to defendant Powers’ motion for summary
13   judgment and Plaintiff’s own cross motion for summary judgment. Plaintiff states as follows:
14

15                  The motion to strike is based on the impossibility of Defendant Powers’
16          reply and opposition. Plaintiff has proven, by the medical records ordered by the
17          Court to be delivered to Plaintiff and obtained from defense counsel during
18          discovery, and filed with the Court along with Plaintiff’s cross-motion for
19          summary judgment that Plaintiff is unreservedly entitled to summary judgment
20          herein. (ECF No. 51 at 1-2.)
21          .....
22                  The only facts framed by Plaintiff’s First Amended Complaint and at issue
23          herein are: (1) whether Plaintiff Raymond D. Chester had a diagnosed medical
24          condition of Hepatitis C disease since 1997; (2) Plaintiff received no treatment for
25          his Hepatitis C Disease from the time he contracted it until far after a cure for
26          Hepatitis C disease, Harvoni, was marketed in 2014; (3) Plaintiff was denied
27          treatment for Hepatitis C with Harvoni for years; (4) Plaintiff was finally
28


                                                     2
             Case 1:16-cv-01257-DAD-GSA Document 57 Filed 06/10/20 Page 3 of 5



1            prescribed a course of Harvoni in December 2017. These are the only things at
2            issue. (Id. at 2:9-15.)
3            .....
4                    For the foregoing reasons, Plaintiff urges the Court to strike the Reply and
5            Opposition to Bradley C. Powers, M.D.’s Motion for Summary Judgment and
6            Cross-Motion for Summary Judgment. (Id. at 3.)
7

8    II.     DISCUSSION
9            Plaintiff appears to misunderstand the consequences of withdrawing his opposition and
10   cross-motion. Plaintiff may not simply rely on his complaint and medical records to defend this
11   case.
12           On August 19, 2019, defendant Powers provided Plaintiff with notice of Rule 56 of the
13   Federal Rules of Civil Procedure, and what he must do to oppose a motion for summary
14   judgment. (ECF No. 38.) Plaintiff is advised to review the information again here:
15

16                   PLEASE TAKE NOTICE of the following advisory mandated by the
17           decision of Rand v. Rowland, 154 F.3d 952, 955-56 (9th Cir. 1998) (en banc):
18           Defendant has made a motion for summary judgment by which it seeks to
19           have your case dismissed. A motion for summary judgment under Rule 56 of
20           the Federal Rules of Civil Procedure will, if granted, ends your case. Rule 56
21           tells you what you must do in order to oppose a motion for summary
22           judgment.
23                   Generally, summary judgment must be granted when there is no genuine
24           issue of material fact – that is, if there is no real dispute about any fact that would
25           affect the result of your case, the party who asked for summary judgment is
26           entitled to judgment as a matter of law, which will end your case. When a party
27           you are suing makes a motion for summary judgment that is properly supported
28           by declarations (or other sworn testimony), you cannot simply rely on what your

                                                       3
           Case 1:16-cv-01257-DAD-GSA Document 57 Filed 06/10/20 Page 4 of 5



1           complaint says. Instead, you must set out specific facts in declarations,
2           depositions, answers to interrogatories, or authenticated documents, as provided
3           in Rule 56(e), that contradict the facts shown in Defendant’s declarations and
4           documents and show that there is a genuine issue of material fact for trial. If you
5           do not submit your own evidence in opposition, summary judgment, if
6           appropriate, may be entered against you. If summary judgment is granted, your
7           case will be dismissed and there will be no trial.
8                   PLEASE TAKE NOTICE that written opposition to a motion for
9           summary judgment or, in the alternative, motion for summary adjudication, under
10          Rule 56 must be filed not more than 18 days, plus three days for mailing, after the
11          date of service of the motion for summary judgment. Local Rule 78-230(m)
12          provides that failure to oppose a motion “may be deemed a waiver of any
13          opposition to the granting of the motion . . .”
14                  This means that the court may deem Plaintiff’s failure to oppose
15          Defendant’s motion for summary judgment or, in the alternative, motion for
16          summary adjudication of the issues, as a waiver and may recommend that the
17          motion be granted on that basis.
18

19          Plaintiff has not filed an opposition to the motion for summary judgment filed by
20   defendants King, Sandhu, and Withrow on August 19, 2019. (ECF No. 37.) Plaintiff was
21   required to file an opposition or a statement of non-opposition to the motion within twenty-one
22   days, but has not done so. Local Rule 230(l). Accordingly, within thirty (30) days from the
23   date of service of this order, Plaintiff must file an opposition or a statement of non-opposition to
24   defendants King, Sandhu, and Withrow’s motion for summary judgment. If Plaintiff fails to
25   comply with this order, the court shall recommend that this action be dismissed, with prejudice,
26   for failure to obey the court’s order and failure to prosecute.
27          Based on the foregoing, Plaintiff’s motion to strike shall be denied.
28   ///

                                                      4
              Case 1:16-cv-01257-DAD-GSA Document 57 Filed 06/10/20 Page 5 of 5



1    III.      CONCLUSION
2              Based on the foregoing, IT IS HEREBY ORDERED that:
3              1.    Plaintiff’s motion to strike, filed on October 25, 2019, is DENIED;
4              2.    Within thirty days from the date of service of this order, Plaintiff is required to
5                    file an opposition, or notice of non-opposition to the motion for summary
6                    judgment filed by defendants King, Sandhu, and Withrow on August 19, 2019;
7                    and
8              3.    Plaintiff’s failure to comply with this order shall result in a recommendation that
9                    this case be dismissed, with prejudice, for failure to comply with the court’s order
10                   and failure to prosecute.
11
     IT IS SO ORDERED.
12

13          Dated:   June 10, 2020                           /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      5
